Title: James Madison to Thomas Jefferson, 8 July 1811
From: Madison, James
To: Jefferson, Thomas


          
                  Dear Sir 
                  Washington July 8. 1811
          
		  Your favor of the 3d came duly to hand. You will have noticed in the Nat: Intelligencer that the wicked 
                        
                      
                     publication of Mr Smith is not to escape with impunity. It is
			 impossible however that the whole turpitude of his conduct can be understood without disclosures to be made by myself alone, and of course, as he knows, not to be made at all. Without these his
			 infamy is daily fastening itself upon him; leaving no other consolation than the malignant hope of revenging his own ingratitude and guilt on others.
			 
			 The case of Erving, will probably be better explained in the Newspaper, than I can here do it.
			 The general facts of it I believe are,
			 that
			 the three offices at London were centered in him, with one of the salaries only; it being understood at the time that he would be made Assessor to the Board under Jay’s Treaty, in which case he would be well recompenced.
			 The Board declined to appoint him, giving preference to Cabot. Still however a certain portion of business passed thro’ his hands.  On this he charged, the usual commission of 2½ per Ct accruing from the individuals, and not from a public fund. 
                  In stating his account however Having paid over 
                     
                   the whole of the money of individuals in his hands, to the public, instead of retaining his Commission, 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  a resort to Congs became necessary. Whilst the subject was before them, doubts were excited as to the merits of the case, and a call made on Mr Gallatin for information. His report put an end to the difficulty. the appropriation was immediately made, and but for the perverted view of the matter now before the public, would never more been thought of. The Treasury
			 officers, tho’ politically adverse to Mr E. do him much justice on the occasion, declaring that his official transactions throughout as presented in his accts are models of clearness and exactness, that he appears to have saved or gained to the public by his vigilance & assiduity 60. or 70,000 dolrs that there remains a surplus of unclaimed monies, to a considerable amount, the greater part of which will probably never be claimed, & finally that the only error committed by Mr E. was his not avoiding the necessity of asking a 
                  Congs to give back what they had improperly re the amount of his Commission, by deducting it himself from the sums paid into the public Coffers.
          
                  It has been thought best, whilst Mr Monroe is in communications with the B. & F. Ministers here, to be silent on the subject.
			 
                  As
			 the latest information from Russel, is prior to the arrival of the non-importation Act, the state of our affairs at Paris may be conjectured. 
                  Pinkney brings, of course, nothing; Foster being the channel of English news.
			 
                  
                  
                  
                  I do not know that he has yet opened himself himself 
                  compleatly to Mr Monroe; but from the conciliatory disposition of the Prince Regent, and the contrary one of his Cabinet, still deriving an ascendency from the convalescence of the King, you will be very able to dive into the character of the mission. You will perceive in the printed paper enclosed, a step by the British Minister, which, very unseasonably it would seem, denotes an increasing rigor towards this Country.
			 According
			 to a preceding interposition with the Court of Admiralty, cases under the orders in Council, had been suspended
          I had promised myself the 
                  a release from this position immediately after the 4th July. It will be some days yet before I shall be able to set out. 
                  Considering the excessive heat for some days past, no time has yet been lost. The weather has been as dry as hot. In general the drought has been so severe as to ruin almost the oats & flax. The crop of wheat, tho’ shortened, will be tolerable, in tolerable land, where the Hessians have not committed their ravages.Be assured of my most affectionate esteem.
          
            James Madison
        